    Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 1 of 9 PageID #:750




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DONNA PACCHETTI,

              Plaintiff,                           No. 18 C 5650

       v.                                          Judge Thomas M. Durkin

 STEAK N SHAKE OPERATIONS, INC.;
 STEAK ‘N SHAKE ENTERPRISES, INC.; and
 STEAL ‘N SHAKE, INC.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Donna Pacchetti alleges that defendant Steak ‘N Shake negligently

maintained a sidewalk entry to one of its restaurants causing her to trip and fall and

injure her arm. Defendants have moved for summary judgment. R. 52. That motion

is granted.

                                  Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th
    Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 2 of 9 PageID #:751




Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

      Local Rule 56.1 requires non-movants to admit or deny factual statements

asserted by the movant. The factual statements and any denials must be supported

with reference to the factual record. Any denials not properly supported are deemed

admissions. The facts recited in the following background section are either admitted

by Pacchetti or deemed admitted because Pacchetti denied them without reference to

the factual record.

                                    Background

      On August 14, 2016, Pacchetti had lunch with a friend at a Steak N’ Shake

restaurant they had been to several times before. R. 59 ¶ 8. After lunch, Pacchetti’s

friend left the restaurant, and Pacchetti stayed to pay the bill. Id. ¶ 12. The exit

Pacchetti used opened onto a sidewalk that paralleled the restaurant’s south wall on

the left, separated by a section of landscaping filled with lava rock mulch. Id. ¶¶ 11,

13-14. The lava rock was a different color than the sidewalk. Id. ¶ 22. To the right of

the sidewalk was a section of the parking lot. Id. ¶¶ 11, 13-14. As the sidewalk

proceeded away from the door, it sloped down and then up again to accommodate

wheelchair access from the parking lot on the right. Id. ¶¶ 11, 13-14. As the sidewalk

sloped down, a curb between the sidewalk and the landscaping bed on the left

remained level, such that at the sidewalk’s lowest point the curb was five inches

higher than the sidewalk. See id. ¶¶ 11, 13-14; R. 31-2 at 53-55; R. 54-4 at 37-39. This



                                           2
    Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 3 of 9 PageID #:752




curb was painted yellow. Id. ¶¶ 17, 34; R. 54-4 at 37-39. As the sidewalk sloped up

again, the height of the curb decreased, and it was eventually less than an inch higher

than the sidewalk. See R. 31-2 at 53-55; R. 54-4 at 37-39. 1

      At the corner of the building, the sidewalk turned left at a 90-degree angle

around the southeast corner of the restaurant. Pacchetti’s car was parked around

that corner on the east side of the restaurant. R. 59 ¶ 11. Pacchetti testified that the

sidewalk was clear as she walked along it. R. 54-5 at 12 (43:3-6). Pacchetti told an

investigator for Steak ‘N Shake that as she turned left heading for her car, she cut

the corner and tripped over the landscaping area. R. 57 (audio recording); see also R.

59 ¶¶ 17-18, 21. A security camera recording confirms this account. R. 57 (video

recording). 2 Pacchetti fell, injuring her arm.

                                        Analysis

      Pacchetti claims “that Defendant was negligent in failing to maintain the

means of ingress and egress, to and from, the restaurant in a reasonably safe

condition for the use of the customers entering and exiting the restaurant.” R. 60 at

2. The duty to maintain a reasonably safe means of ingress and egress is recognized

under Illinois law. See Hornacek v. 5th Avenue Prop. Mgm’t, 959 N.E.2d 173, 183 (Ill.




1Appended to this opinion and order are photos of the curb that were exhibits for
Pacchetti’s deposition. See R. 54-4 at 37-39.
2The camera’s vantage point was around the corner on the east side of the restaurant,
so the video does not clearly show how Pacchetti tripped. But the recording is
consistent with her statement that she cut the corner. Additionally, Pacchetti does
not dispute Defendants’ assertion that the video shows that she cut the corner of the
landscaping bed. See R. 59 ¶¶ 17-18, 21. Hence, that assertion is admitted for
purposes of summary judgment.
                                            3
    Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 4 of 9 PageID #:753




App. Ct. 1st Dist. 2011). This duty is not limited to an owner of a premises, but also

extends to the occupant of the premises, including Defendants in this case. See Bloom

v. Bistro Rest. Ltd. P’ship, 710 N.E.2d 121, 124 (Ill. App. Ct. 1st Dist. 1999).

      It is undisputed that Defendants provided a sidewalk from the restaurant’s

entrance to the parking lot. Pacchetti testified that this sidewalk was clear of

obstacles at the time of her fall. Therefore, Defendants satisfied their duty to provide

a reasonably safe means of ingress to and egress from the premises.

      Beyond the duty to provide a safe means of ingress and egress, Illinois law

provides that a possessor of land owes its invitees a common law duty of reasonable

care to maintain its premises in a reasonably safe condition. See Deibert v. Bauer

Brothers Constr. Co., 566 N.E.2d 239, 437 (Ill. 1990). No duty arises, however, unless

the harm is reasonably foreseeable. See Renslow v. Mennonite Hospital, 367 N.E.2d

1250, 1253 (Ill. 1977). “Whether a duty [exists] under a particular set of

circumstances is a question of law for the court to decide.” Hougan v. Ulta Salon,

Cosmetics & Fragrance, Inc., 999 N.E.2d 792, 797 (Ill. App. Ct. 2d Dist. 2013). The

duty inquiry “involves four factors: (1) the reasonable foreseeability of the injury; (2)

the likelihood of the injury; (3) the magnitude of the burden of guarding against the

injury; and (4) the consequences of placing the burden on the defendant.” Vancura v.

Katris, 939 N.E.2d 328, 347 (Ill. 2010).

      Pacchetti argues that “[i]t is unreasonable to believe that people aren’t going

to save a step or two by cutting across the corner to head for their cars.” R. 60 at 5.

But Illinois courts disagree with this argument. See Teer v. Cole XP Schaumburg IL,



                                            4
    Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 5 of 9 PageID #:754




LLC, 2018 WL 943282, at *9 (Ill. App. Ct. 1st Dist. Feb. 14, 2018); Rogers v. Matanda,

Inc., 913 N.E.2d 15, 19 (Ill. App. Ct. 3d Dist. 2009); Seipp v. Chi. Trans. Auth., 299

N.E.2d 330, 334 (Ill. App. Ct. 1st Dist. 1973). These courts have held that when a

property owner provided a safe path of ingress and egress, and the plaintiff decided

to leave that path, the property owner was not liable for other dangers on the

property. These cases dictate the outcome here.

      Moreover, even if Defendants should have known that people would cut the

corner, and assuming that the landscaping conditions can be characterized as

dangerous, the undisputed facts show that Defendants adequately warned

pedestrians of this alleged danger. The curb was painted yellow and the mulch was a

different color from the sidewalk, both serving to highlight the different surfaces. To

require anything more from Defendants would effectively prohibit them from

maintaining a landscape bed next to a sidewalk. Defendants are entitled to rely on a

pedestrian’s ability to recognize the presence of a curb and a landscape bed and to

understand that a landscape bed is not as stable a walking surface as a sidewalk.

      At bottom, none of the conditions Pacchetti encountered outside the restaurant

was unusual, let alone dangerous. Defendants provided a clear sidewalk, bordered by

curbs and landscaping, which are very common conditions pedestrians regularly

confront. Pacchetti chose to walk across a curb and through the landscaping. That

was her fault, not Defendants’.




                                          5
   Case: 1:18-cv-05650 Document #: 65 Filed: 12/17/20 Page 6 of 9 PageID #:755




                                  Conclusion

     Therefore, Defendant’s motion for summary judgment [52] is granted.

                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: December 17, 2020




                                       6
Case:
  Case:
      1:18-cv-05650
        1:18-cv-05650
                    Document
                      Document
                             #: #:
                                54-4
                                   65 Filed:
                                      Filed: 06/30/20
                                             12/17/20 Page
                                                      Page 37
                                                           7 ofof956
                                                                   PageID
                                                                     PageID
                                                                          #:756
                                                                            #:551




                                                                                    EXHIBIT 4
Case:
  Case:
      1:18-cv-05650
        1:18-cv-05650
                    Document
                      Document
                             #: #:
                                54-4
                                   65 Filed:
                                      Filed: 06/30/20
                                             12/17/20 Page
                                                      Page 38
                                                           8 ofof956
                                                                   PageID
                                                                     PageID
                                                                          #:757
                                                                            #:552
Case:
  Case:
      1:18-cv-05650
        1:18-cv-05650
                    Document
                      Document
                             #: #:
                                54-4
                                   65 Filed:
                                      Filed: 06/30/20
                                             12/17/20 Page
                                                      Page 39
                                                           9 ofof956
                                                                   PageID
                                                                     PageID
                                                                          #:758
                                                                            #:553




                                                                      EXHIBIT 4
